Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/186,389 filed on February 26, 2021. Claims 1-22 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 20 (hereafter “patent claim”) of U.S. Patent No. 10,963,428.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,963,428 as outlined in the table below:

Examined claim 2

The method of claim 1, further comprising: executing the modified query against the pruned set of files to create a second set of files.


Examined claim 1
A method comprising: 
     receiving a query directed to database data stored across a set of files, the query comprising a plurality of predicates, wherein each file from the set of files is associated with metadata stored in a metadata store that is separate from a storage platform that stores the set of files; 
     removing, by a hardware resource, from the set of files, one or more files whose metadata does not satisfy a predicate of the plurality of predicates to generate a pruned set of files; and 
     removing, from the plurality of predicates, one or more predicates that are satisfied by the metadata of the pruned set of files to generate a modified query.









Patent claim 1
A method comprising: 
     receiving a query directed to database data stored across a set of files such that each file of the set of files comprises a block of the database data, wherein the query comprises a plurality of predicates and wherein each file from the set of files is associated with metadata stored in a metadata store that is separate from a storage platform that stores the set of files; 
     removing, by a processor, from the set of files, each file whose metadata does not satisfy a predicate of the plurality of predicates to generate a pruned set of files; 
     removing from the plurality of predicates, each predicate that is satisfied by the metadata of each file of the pruned set of files to generate a modified query; and
     executing the modified query against the pruned set of files to create a second set of files.



	Examined claim 2 recites the similar limitations in patent claim 1. However, the patent claim 1 further recites the limitation “each file of the set of files comprises a block of the database data” which is recited in examined claim 4. Thus, it would have been obvious to broaden patent claim 1 because omitting the limitation is obvious variation. 
Examined claims 3-22 recite the similar limitations of patent claims 2-17, 20.

Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459